— Judgment unanimously affirmed. Memorandum: The sole issue on appeal is whether defendant was denied the effective assistance of counsel. Here, our review of the evidence, the law and the circumstances of the case, viewed together and as of the time of representation, reveals that counsel was a reasonably competent attorney who provided defendant with meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). (Appeal from judgment of Supreme Court, Monroe County, Reed, J. — driving while intoxicated, and other charges.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.